Exhibit 10.1

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT (as it may from time to time
be amended and including all exhibits referenced herein, this “Agreement”),
dated as of October 27, 2020, is entered into by and among Bluescape
Opportunities Acquisition Corp., a Cayman Islands exempted company (the
“Company”), Bluescape Sponsor LLC, a Delaware limited liability company, and ZP
Master Utility Fund, Ltd., a Cayman Islands exempted limited company (each, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one Class A
ordinary share of the Company, par value $0.0001 per share (each, a “Share”),
and one-half of one redeemable warrant, each whole warrant entitling the holder
to purchase one Share at an exercise price of $11.50 per Share, as set forth in
the Company’s Registration Statements on Form S-l, filed with the U.S.
Securities and Exchange Commission (the “SEC”), File Number 333- 248551, under
the Securities Act of 1933, as amended (the “Securities Act”).

 

WHEREAS, the Purchasers desire to purchase, and the Company desires to issue and
sell to the Purchasers, an aggregate of 13,500,000 warrants (and up to 1,725,000
additional redeemable warrants if the underwriter in the Public Offering
exercises its option to purchase additional units in full) (the “Private
Placement Warrants”), each Private Placement Warrant entitling the holder to
purchase one Share at an exercise price of $11.50 per Share, at a price of $1.00
per warrant, subject to adjustment.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.      Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A.            Authorization of the Private Placement Warrants. The Company has
duly authorized the issuance and sale of the Private Placement Warrants to the
Purchasers.

 

B.            Purchase and Sale of the Private Placement Warrants.

 

(i)            On the date of the consummation of the Public Offering (the “IPO
Closing Date”), the Company shall issue and sell to the Purchasers, and the
Purchasers shall purchase from the Company, an aggregate of 13,500,000 Private
Placement Warrants at a price of $1.00 per warrant for an aggregate purchase
price of $13,500,000 (the “Purchase Price”) in the amount set forth opposite
such Purchaser’s name in Schedule I hereto. Each Purchaser shall pay its portion
of the Purchase Price as set forth opposite such Purchaser’s name in Schedule I
by wire transfer of immediately available funds in accordance with the Company’s
wiring instructions, at least one (1) business day prior to the IPO Closing
Date. On the IPO Closing Date, subject to the receipt of funds pursuant to the
immediately prior sentence, the Company, at its option, shall deliver a
certificate evidencing the Private Placement Warrants purchased on such date
duly registered in each Purchaser’s name to such Purchaser or effect such
delivery in book-entry form.

 



 

 

 

(ii)           On the date of the closing of the option to purchase additional
units, if any, in connection with the Public Offering or on such earlier time
and date as may be mutually agreed by the Purchasers and the Company (the
“Option Closing Date”, and each Option Closing Date (if any) and the IPO Closing
Date, a “Closing Date”), the Company shall issue and sell to the Purchasers, and
the Purchasers shall purchase from the Company, an aggregate of up to 1,725,000
Private Placement Warrants (or, to the extent the option to purchase additional
units is not exercised in full, a lesser number of Private Placement Warrants in
proportion to portion of the option that is exercised) (such Private Placement
Warrants, “Option Warrants”) at a price of $1.00 per warrant for an aggregate
purchase price of up to $1,725,000 (the “Option Purchase Price”). The number of
Option Warrants to be purchased by each Purchaser shall be based upon the same
percentage of the total number of the Option Warrants to be purchased by the
Purchasers as such Purchaser is purchasing of the Private Placement Warrants.
Each Purchaser shall pay its portion of the Option Purchase Price in accordance
with the Company’s wire instruction by wire transfer of immediately available
funds at least one (1) business day prior to the Option Closing Date. On the
Option Closing Date, subject to the receipt of funds pursuant to the immediately
prior sentence, the Company shall, at its option, deliver a certificate
evidencing the Private Placement Warrants purchased on such date duly registered
in each Purchaser’s name to such Purchaser or effect such delivery in book-entry
form.

 

C.            Terms of the Private Placement Warrants.

 

(i)            Each Private Placement Warrant shall have the terms set forth in
a Warrant Agreement to be entered into by the Company and a warrant agent on the
IPO Closing Date, in connection with the Public Offering (the “Warrant
Agreement”).

 

(ii)           On the IPO Closing Date, the Company and the Purchasers shall
enter into a registration and shareholder rights agreement (the “Registration
and Shareholder Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchasers relating to the Private Placement
Warrants and the Shares underlying the Private Placement Warrants.

 

Section 2.      Representations and Warranties of the Company. As a material
inducement to the Purchasers to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchasers (which representations and warranties shall survive each Closing
Date) that:

 

A.            Incorporation and Corporate Power. The Company is an exempted
company duly incorporated, validly existing and in good standing under the laws
of the Cayman Islands and is qualified to do business in every jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on the financial condition, operating results or assets of the
Company. The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement and the
Warrant Agreement.

 



2

 

 

B.            Authorization: No Breach. The execution, delivery and performance
of this Agreement and the Private Placement Warrants have been duly authorized
by the Company as of the Closing Date. This Agreement constitutes the valid and
binding obligation of the Company, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles (whether considered in a
proceeding in equity or law). Upon issuance in accordance with, and payment
pursuant to, the terms of the Warrant Agreement and this Agreement, the Private
Placement Warrants will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms as of the Closing Date.

 

(i)            The execution and delivery by the Company of this Agreement and
the Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment of and compliance with the respective terms hereof
and thereof by the Company, do not and will not as of the Closing Date
(a) conflict with or result in a breach of the terms, conditions or provisions
of, (b) constitute a default under, (c) result in the creation of any lien,
security interest, charge or encumbrance upon the Company’s share capital or
assets under, (d) result in a violation of, or (e) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or
filing with, any court or administrative or governmental body or agency pursuant
to the memorandum and articles of association of the Company (in effect on the
date hereof or as may be amended prior to completion of the Public Offering) or
any material law, statute, rule or regulation to which the Company is subject,
or any agreement, order, judgment or decree to which the Company is subject,
except for any filings required after the date hereof under federal or state
securities laws.

 

C.            Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, and upon registration
in the Company’s register of members, the Shares issuable upon exercise of the
Private Placement Warrants will be duly and validly issued, fully paid and
nonassessable. On the date of issuance of the Private Placement Warrants, the
Shares issuable upon exercise of the Private Placement Warrants shall have been
reserved for issuance. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, and upon registration in the
Company’s register of members, each Purchaser will have good title to the
Private Placement Warrants purchased by it and the Shares issuable upon exercise
of such Private Placement Warrants, free and clear of all liens, claims and
encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchasers.

 

D.            Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 

E.            Regulation D Qualification. Neither the Company nor, to its actual
knowledge, any of its affiliates, members, officers, directors or beneficial
shareholders of 20% or more of its outstanding securities, has experienced a
disqualifying event as enumerated pursuant to Rule 506(d) of Regulation D under
the Securities Act.

 



3

 

  

Section 3.      Representations and Warranties of the Purchasers. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchasers, each Purchaser, severally and not
jointly, hereby represents and warrants to the Company (which representations
and warranties shall survive each Closing Date) that:

 

A.           Organization and Requisite Authority. The Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

B.            Authorization: No Breach.

 

(i)           This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)           The execution and delivery by the Purchaser of this Agreement and
the fulfillment of and compliance with the terms hereof by the Purchaser does
not and shall not as of each Closing Date (a) conflict with or result in a
breach by the Purchaser of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Purchaser’s equity or assets under,
(d) result in a violation of, or (e) require authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with, any
court or administrative or governmental body or agency pursuant to the
Purchaser’s organizational documents in effect on the date hereof or as may be
amended prior to completion of the contemplated Public Offering, or any material
law, statute, rule or regulation to which the Purchaser is subject, or any
agreement, instrument, order, judgment or decree to which the Purchaser is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 

C.            Investment Representations.

 

(i)            The Purchaser is acquiring the Private Placement Warrants and,
upon exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”) for its own account, for investment
purposes only and not with a view towards, or for resale in connection with, any
public sale or distribution thereof.

 

(ii)           The Purchaser is an “accredited investor” as such term is defined
in Rule 501(a)(3) of Regulation D under the Securities Act, and the Purchaser
has not experienced a disqualifying event as enumerated pursuant to
Rule 506(d) of Regulation D under the Securities Act.

 

(iii)          The Purchaser understands that the Securities are being offered
and will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 



4

 

  

(iv)          The Purchaser did not decide to enter into this Agreement as a
result of any general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.

 

(v)          The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and they have sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi)          The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii)         The Purchaser understands that: (a) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration and
Shareholder Rights Agreement, neither the Company nor any other person is under
any obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

(viii)        The Purchaser has such knowledge and experience in financial and
business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time. The Purchaser has adequate means of providing for their current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities. The
Purchaser can afford a complete loss of its investment in the Securities.

 

(ix)          The Purchaser understands that the Private Placement Warrants
shall bear the legend substantially in the form set forth in the Warrant
Agreement.

 



5

 

 

Section 4.      Conditions of the Purchasers’ Obligations. The obligations of
the Purchasers to purchase and pay for the Private Placement Warrants are
subject to the fulfillment, on or before each Closing Date, of each of the
following conditions:

 

A.            Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct at and as of the
Closing Date as though then made.

 

B.            Performance. The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C.            No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.            Warrant Agreement and Registration and Shareholder Rights
Agreement. The Company shall have entered into the Warrant Agreement, in the
form of Exhibit A hereto, and the Registration and Shareholder Rights Agreement,
in the form of Exhibit B hereto, in each case on terms satisfactory to the
Purchasers.

 

Section 5.      Conditions of the Company’s Obligations. The obligations of the
Company to the Purchasers under this Agreement are subject to the fulfillment,
on or before each Closing Date, of each of the following conditions:

 

A.            Representations and Warranties. The representations and warranties
of the Purchasers contained in Section 3 shall be true and correct at and as of
such Closing Date as though then made.

 

B.            Performance. The Purchasers shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchasers on or before such
Closing Date.

 

C.            Corporate Consents. The Company shall have obtained the consent of
its Board of Directors authorizing the execution, delivery and performance of
this Agreement and the Warrant Agreement and the issuance and sale of the
Private Placement Warrants hereunder.

 

D.            No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

E.            Warrant Agreement. The Company shall have entered into the Warrant
Agreement.

 

Section 6.      Miscellaneous.

 

A.           Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by a Purchaser to
affiliates thereof (including, without limitation one or more of their members)
or one or more entities advised by such Purchaser.

 



6

 

 

B.            Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

C.            Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement. Signatures to this Agreement transmitted via facsimile or e-mail
shall be valid and effective to bind the party so signing.

 

D.            Descriptive Headings: Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

E.            Governing Law. This Agreement shall be deemed to be a contract
made under the laws of the State of New York and for all purposes shall be
construed in accordance with the internal laws of the State of New York, without
giving effect to conflicts of law principles that would result in the
application of the laws of another jurisdiction.

 

F.            Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by the
parties hereto.

 

[Signature page follows]

 



7

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

  COMPANY:        BLUESCAPE OPPORTUNITIES ACQUISITION CORP.               By:
/s/ C. John Wilder     Name: C. John Wilder     Title:  Chief Executive Officer
              PURCHASERS:         BLUESCAPE SPONSOR LLC         By: /s/ C. John
Wilder     Name: C. John Wilder     Title:  Executive Chairman              

ZP MASTER UTILITY FUND, LTD.

        By: Zimmer Partners, LP, its investment manager    By: Zimmer Partners
GP, LLC, its general partner    By: Sequentis Financial LLC, its managing
member          By: /s/ Barbara Burger     Name: Barbara Burger     Title:
Director, General Counsel and Secretary

 





 

 

SCHEDULE I

 

Purchasers  Number of Warrants to be Purchased   Purchase Price  Bluescape
Sponsor LLC   9,450,000   $9,450,000  ZP Master Utility Fund, Ltd.   4,050,000  
$4,050,000              Total   13,500,000   $13,500,000 

 





 

 

EXHIBIT A

 

Warrant Agreement

 





 

  

EXHIBIT B

 

Registration and Shareholder Rights Agreement

 





